Citation Nr: 0029044	
Decision Date: 11/03/00    Archive Date: 11/09/00	

DOCKET NO.  99-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $2,307.63, 
to include the question of whether the overpayment was 
properly created.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1962 to 
August 1966.

This matter arises from a March 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee or COWC) at the Winston-Salem, North 
Carolina, Regional Office (RO).  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

Although the RO has not formally considered whether the 
indebtedness in question was properly created, there is no 
prejudice to the veteran in light of the following Board 
decision. 


FINDINGS OF FACT

1.  The veteran has been in receipt of a total disability 
rating based upon individual unemployability due to 
service-connected disabilities since April 1, 1971.

2.  The veteran's disability compensation benefits included 
dependency allowances for his wife and three children prior 
to August 1996.

3.  Based upon the information furnished by the veteran, the 
dependency allowance payable for his son, [redacted], was 
extended beyond that child's eighteenth birthday on July [redacted], 
1996, because of the child's anticipated school attendance 
beyond that date.

4.  The veteran's son, [redacted], was awarded 38 U.S.C.A. 
Chapter 35 (West 1991) educational assistance based upon his 
school attendance effective August 21, 1996; no action was 
taken by VA at that time to reduce the dependency allowance 
paid to the veteran based upon [redacted]'s school attendance 
beyond his 18th birthday.

5.  In November 1997, VA discovered that the veteran was 
receiving a dependency allowance for his son, [redacted], while 
that child was also receiving educational assistance pursuant 
to 38 U.S.C.A. Chapter 35; because the payment of both a 
dependency allowance and said educational assistance benefits 
based upon the 
same period of school attendance is prohibited, the 
dependency allowance paid to the veteran was terminated 
retroactively effective August 21, 1996, and an overpayment 
in the amount of $2,307.63 was created as a result. 

6.  The overpayment at issue was due solely to fault by VA 
for unduly delaying to adjust the veteran's monthly rate of 
disability compensation.  


CONCLUSION OF LAW

The overpayment of disability compensation benefits in the 
amount of $2,307.63 was solely the result of administrative 
error, and, therefore, was improperly created.  38 U.S.C.A. 
§§ 5107, 5112(b)(10) (West 1991); 38 C.F.R. §§ 3.500(b)(2), 
3.667(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present case has been certified to the Board on the issue 
of entitlement to a waiver of the recovery of an overpayment 
of compensation benefits.  The law provides that there shall 
be no recovery of payments or overpayments of any benefits 
under any of the laws administered by the Secretary of the 
VA, whenever it is determined that recovery of benefits would 
be against equity and good conscience, if application for 
relief is made within 180 days of notification.  38 U.S.C.A. 
§ 5302(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).

However, a finding of fraud, misrepresentation, or bad faith 
is a legal bar to the issue of waiver of recovery of the 
debt.  See 38 U.S.C.A. § 5302(a); Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  It appears that the Committee in the 
present case has denied the veteran's claim based on a 
finding of "material fault," although the statutory 
provision which made such a finding a bar to waiver of 
recovery of an overpayment was amended in 1989.  At any rate, 
for the following reasons, the Board does not reach the 
question of whether waiver of recovery of an overpayment is 
warranted in this case. 

The overpayment at issue resulted from the veteran's receipt 
of a dependency allowance for his son, [redacted], after [redacted] 
began receiving educational assistance pursuant to 
38 U.S.C.A. Chapter 35.  The payment of both a dependency 
allowance as part of a veteran's disability compensation 
benefits and educational assistance under 38 U.S.C.A. Chapter 
35 constitutes a duplication of benefits that is strictly 
prohibited after the child has elected to receive the latter 
benefit.  See 38 C.F.R. § 3.667(f).  The veteran contends 
that the erroneous payment of a dependency allowance to him 
on behalf of his son, [redacted], subsequent to August 20, 1996, 
was solely the result of VA error.  See 38 U.S.C.A. 
§ 5112(b)(10).

Because the appellant has questioned the validity of the 
indebtedness at issue, that matter must be addressed before 
the Board may proceed to the question of his 
entitlement to waiver of recovery of the overpayment of 
disability compensation benefits.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  

The facts in this case are as follows.  The veteran had been 
in receipt of disability compensation benefits based upon a 
total disability rating as the result of individual 
unemployability due to his service-connected disabilities 
since April 1, 1971.  His benefits included additional 
dependency allowances for his spouse and three minor 
children.  In May 1996, the veteran submitted VA Form 21-
674C, Request for Approval of School Attendance.  This 
indicated that his son, [redacted], intended to begin college on 
August 21, 1996, and that his school attendance would 
continue until May 9, 2000.  Based upon that information, VA 
awarded the veteran an additional allowance for a school 
child.  The veteran was notified of this by VA letter dated 
June 3, 1996.  Then, by letter dated October 22, 1996, VA 
informed the veteran that it intended to reduce his monthly 
disability compensation benefits because the veteran had not 
returned VA Form 674b regarding [redacted]'s school attendance.  
The letter indicated that "[t]he best way to prevent this 
action is to complete and return the enclosed VA Form 674b."  
Meanwhile, [redacted] had applied for educational assistance 
under the provisions of 38 U.S.C.A. Chapter 35; the precise 
date of his application is not a matter of record.  However, 
VA apparently awarded [redacted] educational assistance without 
taking the appropriate action to terminate the dependency 
allowance that the veteran had been receiving based upon 
[redacted]'s school attendance.  VA discovered its error in 
November 1997, and took action to terminate the dependency 
allowance paid to the veteran on behalf of his son, [redacted], 
as of August 21, 1998, the date that child began attending 
college.  An overpayment of $2,307.63 ensued.  

The question presented is whether the overpayment at issue 
resulted from administrative error.  See 38 U.S.C.A. 
§ 5112(b)(10).  Such error is one which does 
not involve either an act of commission or omission by the 
beneficiary, and which results in an erroneous award of 
monetary benefits.  In the instant case, the record indicates 
only that the veteran applied for a dependency allowance 
based upon his son's school attendance; this was a benefit 
which, at the time of the veteran's application, he was 
entitled to receive.  Although not documented in the record, 
the veteran's son apparently later applied for educational 
assistance based upon this school attendance.  The RO has 
stressed that such application, in the form of the submission 
of VA Form 22-5490, includes language that alerts the 
applicant that an election of Chapter 35 benefits is final 
and cannot be changed, and that further payments of 
compensation based upon school attendance after the child 
reaches age 18 is prohibited.  This may be true; however, in 
this case it is not controlling.  As the veteran indicated in 
his notice of disagreement, VA requested that the veteran 
submit VA Form 21-674b subsequent to [redacted]'s application 
for educational assistance.  That is the letter that informed 
the veteran in bold faced type that, in effect, his benefits 
would not be reduced if he submitted that form.  The veteran 
then submitted the form as requested.  VA then continued to 
pay him a dependency allowance based upon [redacted]'s school 
attendance.  Because the RO did not timely implement the 
applicable regulations in this case, the overpayment of 
disability compensation benefits in the amount of $2,307.63 
resulted.  

The veteran had submitted all of the paperwork requested of 
him; because he is not an expert regarding VA laws and 
regulations, it was reasonable for him to assume that the 
most recent information given him by VA was accurate, and 
that he was being correctly paid.  Given that neither an act 
of commission or omission by the veteran was involved in the 
debt's creation, the overpayment was improperly created.  See 
38 U.S.C.A. § 5112(b)(10).  This is so because the 
overpayment at issue resulted solely from undue delay by the 
RO in adjusting the veteran's disability compensation 
benefits to remove his son [redacted] as a dependent despite 
having awarded [redacted] educational assistance pursuant to 
38 U.S.C.A. Chapter 35.

In view of the foregoing, the question of the veteran's 
entitlement to waiver of recovery of the overpayment of 
disability compensation benefits in the amount of $2,307.63 
is rendered moot as the overpayment was not properly created 
to begin with.  


ORDER

An overpayment of disability compensation benefits in the 
amount of $2,307.63 was improperly created.  The appeal is 
granted. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 

